DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 05, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There was a single foreign reference submitted with this IDS, however, it was not listed on the IDS.
The information disclosure statement (IDS) submitted on May 12, 2022 is being considered by the examiner.
Drawings
The drawings were received on September 30, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Patent 11,366,268, hereinafter referred to as “Lin”). Lin anticipates claims:
1. An optical waveguide element (see figure 3A) comprising: 
a substrate (SiO2 substrate labeled SiO2 in figure 3A is interpreted as the substrate); and 
an optical waveguide (the part labeled LN in figure 3A is interpreted as the waveguide, see column 6, lines 7-23) that is disposed on the substrate, 
wherein the optical waveguide has an effective refractive index change portion in which an effective refractive index of the optical waveguide related to a fundamental mode A parallel to a plane of polarization of a light wave propagated through the optical waveguide changes according to propagation of the light wave (see column 6, lines 7-23, the LN is x-cut, meeting this limitation as it’s the same as the instant application), and 
in the effective refractive index change portion, a cross-sectional shape of the optical waveguide which is perpendicular to a propagation direction of the light wave is set such that the effective refractive index of the optical waveguide related to the fundamental mode A is higher than an effective refractive index of the optical waveguide related to another fundamental mode B perpendicular to the fundamental mode A (see figure 3A, the shape shown meets the limitations as required as it’s the same as the instant application).
2. The claim contains the following functional limitations: The optical waveguide element according to claim 1, wherein a relationship between levels of the effective refractive indices related to the fundamental mode A and the fundamental mode B is maintained over the entire effective refractive index change portion. The patentability of an apparatus depends only on the claimed structural limitations.  Lin teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Lin device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
3. The optical waveguide element according to claim 1, wherein a waveguide layer which is made of a material having an electro-optic (LN) effect is disposed on the substrate, the optical waveguide is a rib-type optical waveguide that is provided on the waveguide layer, electrodes (an ITO layer is interpreted as the electrodes, see column 2, lines 21-27) that apply an electric field to the rib-type optical waveguide are formed on the waveguide layer. Claim 3 also contains the following functional limitations: the fundamental mode A is a fundamental mode in which the electro-optic effect by the electrodes is higher with respect to the light wave propagated through the optical waveguide. The patentability of an apparatus depends only on the claimed structural limitations.  Lin teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Lin device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
4. The claim contains the following functional limitations: The optical waveguide element according to claim 1, wherein the optical waveguide has a portion in which the propagation directions of the light wave differ by 90 degrees or more in at least one continuous optical waveguide. The patentability of an apparatus depends only on the claimed structural limitations.  Lin teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Lin device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
11. The optical waveguide element according to claim 1, wherein the optical waveguide is a rib-type optical waveguide, and an angle formed between a side surface of the rib-type optical waveguide and a contact surface disposed between the substrate and a waveguide layer forming the optical waveguide is more than 50 degrees (see figure 3A, the angle can be interpreted as nearly 360 meeting the requirement of the claim).
13. The optical waveguide element according to claim 1, wherein the electrodes applying the electric field to the optical waveguide are disposed on lateral sides of the optical waveguide such that the optical waveguide is interposed between the electrodes (see figure 3A, the TiO2 layer can be ITO instead, and meet the requirements of the claim, see column 2, lines 21-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With respect to claims 5-9 and 12, Lin discloses the limitations of claim 1 as previously stated. Lin further discloses wherein a low-refractive-index layer (SiO2 layer above the LN waveguide, see figure 1E) is disposed on a side of a waveguide layer forming the optical waveguide opposite to the substrate (claim 8); wherein the waveguide layer forming the optical waveguide includes a thin film portion (the TiO2 layer is interpreted as the thin film portion) which has a small thickness and contacts with the substrate (see figure 3A, it thermally contacts it) and a rib portion which protrudes from the thin film portion (see figure 3A) (claim 9); wherein the optical waveguide has a bent portion (see claim 3C; for claim 12). 
Lin is silent to the limitations related to the:
wherein the cross-sectional shape of the optical waveguide in the effective refractive index change portion is set such that a thickness of the optical waveguide in a direction parallel to the fundamental mode B is less than 0.45 times a wavelength of the light wave propagated through the optical waveguide;
wherein the cross-sectional shape of the optical waveguide in the effective refractive index change portion is set such that a thickness of the optical waveguide in a direction parallel to the fundamental mode A is larger than a thickness of the optical waveguide in a direction parallel to the fundamental mode B;
wherein a refractive index of the substrate is less than 0.8 times a refractive index of a waveguide layer forming the optical waveguide;
and a refractive index of the low-refractive-index layer is less than 0.8 times a refractive index of the waveguide layer;
and a thickness of the thin film portion is less than 0.7 times a thickness of the entire waveguide layer;
and a minimum bending radius of the bending portion is less than 300 pm.
However, when considering the Lin reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the device to meet all these required values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 10, Lin renders obvious the limitations of claim 9 as previously stated. Lin further discloses wherein grooves are formed in the thin film portion on both sides of the rib portion (see figure 3A, either side of the rib waveguide is a V shaped groove).
With respect to claims 14-16, Lin discloses the limitations of claim 1 as previously stated. Lin is silent to An optical modulation device comprising: the optical waveguide element according to claim 1; a case that accommodates the optical waveguide element; and an optical fiber that inputs the light wave to the optical waveguide or outputs the light wave from the optical waveguide; further comprising: an electronic circuit that amplifies a modulation signal input to the optical waveguide element, wherein the electronic circuit is provided in the case; the optical modulation device according to claim 14; and an electronic circuit that outputs a modulation signal for causing the optical modulation device to perform a modulation operation.
The examiner takes official notice that it is well-known in the optical communication arts to utilize optical waveguides in optical modulators by forming the waveguide in a case, utilizing an optical fiber to input and/or output the optical signals to the modulator, using an electronic circuit that amplifies a modulation signal input to the optical waveguide element, wherein the electronic circuit is provided in the case, and using an electronic circuit that outputs a modulation signal for causing the optical modulation device to perform a modulation operation, all of this done for the benefit of allowing optical modulation, allowing for the transmitting of optical data. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the Lin device in an optical modulator by adding the known required components and functionality, for the benefit of allowing optical modulation, allowing for the transmitting of optical data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874